OPINION — AG — ** STATE TREASURER — SAFEKEEPING — SECURITIES ** THE STATE INDUSTRIAL COMMISSION MAY, BY APPROPRIATE RESOLUTION DIRECT THEIR SECRETARY TO DEPOSIT OR LEAVE FOR SAFEKEEPING WITH THE STATE TREASURER, ANY OR ALL OF SUCH INDEMNITIES OR SECURITIES AS THEY MAY HAVE REQUIRED TO BE PLEADED BY EMPLOYERS, UNDER THE PROVISIONS OF 85 Ohio St. 61 [85-61] ; AND THAT THEREUPON, THE STATE TREASURER SHOULD RECEIPT FOR AND SAFETY KEEP SAME; AND HE SHOULD SURRENDER SAME TO, AND UPON REQUEST OF THE STATE INDUSTRIAL COMMISSION AT ANY PROPER TIME. IN THIS CONNECTION, IT IS OBSERVED THAT A " BLANKET " DEPOSIT (BLANKET DEPOSIT) AND WITHDRAWAL RESOLUTION OF THE COMMISSION WOULD AFFORD THEIR SECRETARY SUFFICIENT AUTHORITY AS WELL AS CONVENIENT ACCESS TO THESE SECURITIES. (PLEDGE, RETAINED, CHARGE, DEPOSIT) CITE: 62 Ohio St. 74 [62-74] (A.G.)